35 So. 3d 984 (2010)
Eduardo GONZALEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1584.
District Court of Appeal of Florida, Third District.
May 19, 2010.
Carlos J. Martinez, Public Defender, and Leslie Scalley, Special Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before WELLS, SHEPHERD, and SALTER, JJ.
PER CURIAM.
The defendant appeals convictions for sexual battery on a child below the age of twelve and lewd and lascivious molestation of a child below the age of twelve. Finding no error in the issues raised on appeal, we affirm.
There is no merit to the defendant's first issue that several of the prosecutor's closing comments violated the defendant's right to a fair trial. None of the comments were outside the bounds of proper closing arguments. Rudolph v. State, 832 So. 2d 826, 828-29 (Fla. 3d DCA 2002); Bell v. State, 33 So. 3d 724 (Fla. 1st DCA 2010). See Johnson v. State, 858 So. 2d 1274 (Fla. 3d DCA 2003). Neither is there any error in the admission of the child's hearsay statements. The trial court properly conducted a hearing and its findings complied with all the requirements of section 90.803(23), Florida Statutes (2005).
Therefore, the convictions are affirmed.